DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Status
Claims 1-17 are currently pending. Claims 1, 7-9, 11, and 16 are amended as per Applicant’s amendment filed on 14 July 2022.
Response to Arguments
Applicant's arguments filed 14 July 2022 have been fully considered.
Applicant’s arguments with respect to claim(s) 1, 7, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments to the specification are acknowledged and entered.
The amended claims are addressed in the rejection below, further in view of Frick (US 20150362983 A1).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okmianski (US 7165129 B1) in view of Yano (US 20110238899 A1) and further in view of Frick (US 20150362983 A1).


Referring to claims 1 and 11, taking claim 11 as exemplary, Okmianski teaches
A data processing system comprising: a memory system including a storage medium and a controller; ([Okmianski col 6:31-63, Fig. 1] transaction system 100 includes a controller 105, a memory 110 and a stable storage device 115) wherein, in response to the write request, the controller temporarily stores the data in a memory, ([Okmianski col 4:55-67, col 6:31-63,] The memory 110 includes a data buffer 130, receiving a transaction at a transaction system. The system then writes the received transaction data to a data buffer) generates durability information ([Okmianski col 6:31-63, col 7:1-16, col 8:41-46] The memory 110 includes metadata 132 about data in the data buffer 130. The metadata 132 includes, for example, the number of transactions in the data buffer 130 waiting to be persisted to the stable storage device 115, the time that each transaction was ready for flush to the stable storage device 115, i.e., the time that each transaction was announced by the transaction processor 106, and also amounts of data submitted to the data buffer 130 for some number of recent transactions, for example, the last five transactions. The persisting of the transaction results to the stable storage device 115 is described in greater detail below with regard to FIGS. 3-8. The flush processor 108 makes this determination from the metadata 132 maintained in the memory 110 in relation to the data buffer 130.) determines whether to transmit a flush request to the controller based on the durability information ([Okmianski abstract, col 6:31-63,] a flush processor 108 for controlling flush operations, a dynamic batching process enables efficient flushing of data in a data buffer to a stable storage device. The transaction system uses constant values and dynamic values and a system performance history to adjust the rate of flushing data and also to adjust the amount of data flushed in each flush operation).
	Okmianski does not explicitly teach and a host device configured to transmit a write request to the controller to store data in the storage medium, based on a size of data that is ready to be flushed from the memory to the storage medium and a size of data that cannot be flushed from the memory to the storage medium without additional data, and transmits the durability information,  to the host device, and wherein, the host device. Okmianski does disclose receiving transactions and data input/output device connected to the transaction system ([Okmianski abstract, col 6:31-63, Figs. 1-2]).
	Yano teaches and a host device configured to transmit a write request to the controller to store data in the storage medium, ([Yano 0033, Fig. 5] writing from a host device to a memory) to the host device, ([Yano 0033, 0035, 0079, Fig. 5] response to host device commands) and wherein, the host device ([Yano 0033, 0035, 0079, 0184, Fig. 5] commands such as a write request, a cache flush request, and a read request from the host).
Okmianski and Yano are analogous art because they are from the same field of endeavor in storage devices. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Okmianski and Yano before him or her to modify the flush processor of Okmianski to be included in the host device of Yano, thereafter the flush processor is connected to host device. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the host device to have a self tuning auto flush process to make the ability to persist data more efficient as suggested by Okmianski and Yano. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Okmianski with Yano to obtain the invention as specified in the instant application claims.
Okmianski in view of Yano doesn’t explicitly teach based on a size of data that is ready to be flushed from the memory to the storage medium and a size of data that cannot be flushed from the memory to the storage medium without additional data, and transmits the durability information.
Frick teaches based on a size of data that is ready to be flushed from the memory to the storage medium and a size of data that cannot be flushed from the memory to the storage medium without additional data, and transmits the durability information ([Frick 0038-0040, Fig. 4] the data efficiency manager 262 determines a minimum compression size for incoming data. The zone manager 242 may consult with the data durability manager 260 to determine whether storing the data at the minimum size violates any of the data durability requirements. In response, the data durability manager may recommend that the data be saved at the minimum size or at a larger size to allow for increased redundancies (e.g., if the data is high priority data, such as metadata)).
Okmianski, Yano, and Frick are analogous art because they are from the same field of endeavor in storage devices. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Okmianski, Yano, and Frick before him or her to modify the metadata and persisting of data of Okmianski and Yano to include in the durability requirements and minimum size of Frick, thereafter the metadata and persisting of data is connected to durability requirements and minimum size. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to have a tweak the self tuning auto flush process to make the ability to persist data specific to certain criteria including minimum size as suggested by Frick. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Okmianski and Yano with Frick to obtain the invention as specified in the instant application claims.

	

Referring to claim 12, Okmianski in view of Yano and further in view of Frick teaches
The data processing system according to claim 11, wherein, when it is determined based on the durability information that a size of the data stored in the memory is equal to or less than a set size, the host device determines to transmit the flush request to the controller ([Okmianski col 8:53- col 9:16, Fig. 5] target size of data per flush 360 also referred to as a target batch size. Optimized values of target batch sizes 360 are determined as an average of the bucket's minimum and maximum buffer size).  

Referring to claim 13, Okmianski in view of Yano and further in view of Frick teaches
The data processing system according to claim 11, wherein, based on the durability information, the host device determines a write request, which is preferentially to be transmitted to the controller, among write requests waiting to be transmitted to the 5controller ([Okmianski col 10:51-61, Figs. 3, 6] the flush processor 108 waits for an announcement of a transaction waiting for a data buffer flush or waits for a predetermined timeout period and then proceeds to the next step).  

Referring to claims 2 and 14, taking claim 14 as exemplary, Okmianski in view of Yano and further in view of Frick teaches
The data processing system according to claim 11, wherein the durability information includes a size of data additionally required, based on a batch size, for all the data stored in the memory to have iodurability ([Okmianski col 9:55- col 10:4, Figs. 6, 9] the flush processor 108 uses the data buffer flush performance history 150 to determine the minimum target amount of data 145 in the data buffer 130 during flush that is needed to achieve sufficient batching to meet the rate of incoming transactions. The minimum target amount of data 145 is a variable parameter used by the transaction system 100 during operation. The process of determining the target amount of data 145 is described in FIG. 9).

Referring to claim 3, Okmianski in view of Yano and further in view of Frick teaches
The memory system according to claim 1, wherein the controller transmits the durability information to the host device in response to a write request transmitted ([Okmianski col 4:55-67] receiving a transaction at a transaction system. The system then writes the received transaction data to a data buffer) from the host device ([]).
 
Referring to claims 4 and 15, taking claim 15 as exemplary, Okmianski in view of Yano and further in view of Frick teaches 
The data processing system according to claim 11, wherein the durability information includes a size of data additionally required, based on the batch size, for the data corresponding to the write request 15to have durability ([Okmianski col 9:55- col 10:4, Figs. 6, 9] the flush processor 108 uses the data buffer flush performance history 150 to determine the minimum target amount of data 145 in the data buffer 130 during flush that is needed to achieve sufficient batching to meet the rate of incoming transactions. The minimum target amount of data 145 is a variable parameter used by the transaction system 100 during operation. The process of determining the target amount of data 145 is described in FIG. 9).  

Referring to claims 5 and 16, taking claim 16 as exemplary, Okmianski in view of Yano and further in view of Frick teaches
The data processing system according to claim 11, wherein the durability information includes a size of data, among data corresponding to the write request that, based on the batch size, has 20durability by itself without additional data ([Okmianski col 9:55- col 10:4, Figs. 6, 9] the flush processor 108 uses the data buffer flush performance history 150 to determine the minimum target amount of data 145 in the data buffer 130 during flush that is needed to achieve sufficient batching to meet the rate of incoming transactions. The minimum target amount of data 145 is a variable parameter used by the transaction system 100 during operation. The process of determining the target amount of data 145 is described in FIG. 9).  

Referring to claims 6 and 17, taking claim 17 as exemplary, Okmianski in view of Yano and further in view of Frick teaches
The data processing system according to claim 16, wherein the durability information includes a size of data, among the data corresponding to the write request, other than the data that has 25durability by itself without additional data ([Okmianski col 9:55- col 10:4, Figs. 6, 9] the flush processor 108 uses the data buffer flush performance history 150 to determine the minimum target amount of data 145 in the data buffer 130 during flush that is needed to achieve sufficient batching to meet the rate of incoming transactions. The minimum target amount of data 145 is a variable parameter used by the transaction system 100 during operation. The process of determining the target amount of data 145 is described in FIG. 9).

Referring to claim 7, Okmianski in view of Yano teaches
An operating method of a controller, the operating method 1ocomprising: generating durability information ([Okmianski col 6:31-63, col 7:1-16] The memory 110 includes metadata 132 about data in the data buffer 130. The metadata 132 includes, for example, the number of transactions in the data buffer 130 waiting to be persisted to the stable storage device 115, the time that each transaction was ready for flush to the stable storage device 115, i.e., the time that each transaction was announced by the transaction processor 106, and also amounts of data submitted to the data buffer 130 for some number of recent transactions, for example, the last five transactions. The persisting of the transaction results to the stable storage device 115 is described in greater detail below with regard to FIGS. 3-8)  and transmitting the durability information ([Okmianski col 8:41-46] flush processor 108 makes this determination from the metadata 132 maintained in the memory 110 in relation to the data buffer 130.).
	Okmianski does not explicitly teach based on a size of data that needs to be additionally received from a host device in order for data temporarily stored in a memory to have durability; and to the host device in response to a write request transmitted from the host device.
Yano additionally teaches to a host device in response to a write request transmitted from the host device ([Yano 0033, 0035, 0079, 0184, Fig. 5] response to host device commands such as a write request, a cache flush request, and a read request from the host).  
Okmianski and Yano are analogous art because they are from the same field of endeavor in storage devices. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Okmianski and Yano before him or her to modify the flush processor of Okmianski to be included in the host device of Yano, thereafter the flush processor is connected to host device. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the host device to have a self tuning auto flush process to make the ability to persist data more efficient as suggested by Okmianski and Yano. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Okmianski with Yano to obtain the invention as specified in the instant application claims.
Okmianski in view of Yano doesn’t explicitly teach based on a size of data that needs to be additionally received from a host device in order for data temporarily stored in a memory to have durability.
Frick teaches based on a size of data that needs to be additionally received from a host device in order for data temporarily stored in a memory to have durability ([Frick 0038-0040, Fig. 4] the data efficiency manager 262 determines a minimum compression size for incoming data. The zone manager 242 may consult with the data durability manager 260 to determine whether storing the data at the minimum size violates any of the data durability requirements. In response, the data durability manager may recommend that the data be saved at the minimum size or at a larger size to allow for increased redundancies (e.g., if the data is high priority data, such as metadata)).
Okmianski, Yano, and Frick are analogous art because they are from the same field of endeavor in storage devices. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Okmianski, Yano, and Frick before him or her to modify the metadata and persisting of data of Okmianski and Yano to include in the durability requirements and minimum size of Frick, thereafter the metadata and persisting of data is connected to durability requirements and minimum size. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the system to have a tweak the self tuning auto flush process to make the ability to persist data specific to certain criteria including minimum size as suggested by Frick. It is known to combine prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to combine Okmianski and Yano with Frick to obtain the invention as specified in the instant application claims.


Referring to claim 8, Okmianski in view of Yano and further in view of Frick teaches
The operating method according to claim 7, wherein the durability information includes a size difference obtained by subtracting the size of the data temporarily stored in the memory from a lowest multiple of a batch size that is larger than the size of the data temporarily stored 20in the memory ([Okmianski col 8:53- col 9:51, Figs. 1, 5, 6] target size of data per flush 360 also referred to as a target batch size and averages the values to obtain an amount of data submitted by the average transaction, also referred to as the average transaction data buffer size 160. The average transaction buffer size 155 is a variable computed by the transaction system 100 during operation. Other ways of making the determination of the average transaction buffer size 155 are possible and the invention is not limited to the method described here).

Referring to claim 9, Okmianski in view of Yano and further in view of Frick teaches
The operating method according to claim 7, wherein the durability information includes a first size difference obtained by subtracting the highest multiple of a batch size that is less than the size of the 25data temporarily stored in the memory from the data temporarily 27stored in the memory ([Okmianski col 8:53- col 9:51, Figs. 1, 5, 6] target size of data per flush 360 also referred to as a target batch size and averages the values to obtain an amount of data submitted by the average transaction, also referred to as the average transaction data buffer size 160. The average transaction buffer size 155 is a variable computed by the transaction system 100 during operation. Other ways of making the determination of the average transaction buffer size 155 are possible and the invention is not limited to the method described here).

Referring to claim 10, Okmianski in view of Yano and further in view of Frick teaches
The operating method according to claim 9, wherein the durability information includes a second size difference obtained by subtracting the first size difference from a size of data corresponding to the write request ([Okmianski abstract, col 8:53- col 9:51, Figs. 1, 5, 6] The transaction system uses constant values and dynamic values and a system performance history to adjust the rate of flushing data and also to adjust the amount of data flushed in each flush operation including target size of data per flush 360 also referred to as a target batch size and averages the values to obtain an amount of data submitted by the average transaction, also referred to as the average transaction data buffer size 160. The average transaction buffer size 155 is a variable computed by the transaction system 100 during operation. Other ways of making the determination of the average transaction buffer size 155 are possible and the invention is not limited to the method described here).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding persisting data.
US 20210089447 A1
US 9317213 B1
US 20120239860 A1
NPL A protected block device for Persistent Memory
NPL Bankshot
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132